J. B. McPHERSON, District Judge.
I have read with attention the mass o'f testimony that was taken upon this reference, and have considered the arguments of counsel thereon, with the result that I entirely agree with the conclusions reached by the learned referee. His report is a complete vindication of these conclusions, and I cannot do better than adopt it as the opinion of the court.
For the reasons there stated the report is confirmed, and it is now found by the court as a fact that on July io, 1903, the day when the petition in bankruptcy was filed, the bankrupt was indebted to the Philadelphia Brewing Company in the sum of $18,764.75. No report was máde on the subject of interest, and apparently no claim is made by the petitioning creditor on this account.